Citation Nr: 0936155	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-10 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's spouse


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
November 1970 and from December 1990 to May 1991.  

This matter is on appeal from the Jackson, Mississippi, 
Department of Veterans Affairs (VA) Regional Office (RO). 
 
The Veteran testified before the undersigned Veterans Law 
Judge in July 2009.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy.

2.  The Veteran has been diagnosed with PTSD but the 
stressors have not been corroborated.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to establish service connection for PTSD, the 
evidence of record must include a medical diagnosis of the 
condition in accordance with 38 C.F.R. § 4.125(a) (2008), a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f) (2008).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

As set forth under DSM-IV, a valid diagnosis of PTSD requires 
that a person has been exposed to a traumatic event in which 
both of the following were present:  (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.

The law provides that "[i]f the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor."  38 C.F.R. 
§ 3.304(f)(1)(2008).  

Where, however, VA determines that the veteran did not engage 
in combat with the enemy, or that the veteran did engage in 
combat with the enemy but the claimed stressor is unrelated 
to such combat, the veteran's lay testimony, by itself, will 
not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates the veteran's testimony as to the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d),(f) (2008); West v. Brown, 7 Vet. App. 
70, 76 (1994).

In this case, the Veteran alleges that he suffers from PTSD 
because he was affected by the death of a fellow soldier who 
was run over by a truck while they were unloading ammunition 
from the truck.  One of his other fellow soldiers started the 
truck and a soldier fell under the truck and was run over and 
killed.  He does not allege that the truck accident was a 
combat-related incident.  

In addition, at the Veteran's hearing before the Board, he 
indicated (1) that he was shot at while driving to the field 
to support infantry troops, (2) that his unit was ambushed on 
the way back from setting up fire bases in the field, tires 
were blown off of the trucks and that he and his fellow 
soldiers were "turning over guns," and (3) that he shot at 
people while he was doing "perimeter defense."  The morning 
after the perimeter defense shootings, he learned that 25 
people had been killed by his shots, his fellow soldiers' 
shots, or a helicopter.  He was unable to identify a two-
month window for the occurrence of any of these incidents. 

The preponderance of the evidence shows that the Veteran did 
not engage in combat with the enemy.  Of note, even though he 
was the recipient of the Bronze Star Medal with One Oak 
Cluster, National Defense Service Medal, Vietnam Service 
Medal, and Republic of Vietnam Campaign Medal he was not 
awarded any combat medals or decorations.  There is no 
indication that his Bronze Star Medal with One Oak Cluster 
was due to service in combat.

Further, service personnel records show that the Veteran 
served as a supply clerk but that he was also trained as a 
marksman and sharpshooter.  His service treatment records do 
not show any indicia of combat participation or exposure, nor 
combat-related complaints, treatment, or diagnoses.  
Additionally, his separation examination in November 1970 
remarked that his psychiatric evaluation was normal. 

Based on the foregoing, the evidence does not support a 
finding that he engaged in combat with the enemy within the 
meaning of 38 U.S.C.A. § 1154(b).  See Gaines v. West, 
11 Vet. App. 353, 359 (1998).  Accordingly, his statements 
and testimony concerning the alleged stressors may not be 
accepted, standing alone, as sufficient proof of their 
occurrence.  Therefore, independent evidence is necessary to 
corroborate his statement as to the occurrence of the claimed 
stressors.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

Upon a review of the Veteran's stated stressors, the Board 
finds that his claim fails because his in-service stressors 
cannot be verified.  With respect to the incident in which a 
fellow soldier was run over by a truck, the Veteran could 
only remember the nickname of the soldier who was killed and 
VA could not confirm the stressor.  The RO made an inquiry to 
the Joint Services Records Research Center (JSRRC) which 
responded that there were no records of anyone in the 
Veteran's company being killed in a vehicle accident as 
described.  

With respect to the other alleged stressors, the Veteran did 
not remember the timeframe in which the events occurred and 
therefore the information is insufficient to send to the U.S. 
Army and JSRRC or to allow for meaningful research of the 
National Archives and Records Administration (NARA) records.  

The Veteran attempted to corroborate his stressors with 
written and sworn statements by his wife and written 
statements by a friend.  Both his wife and his friend 
testified to their observations of the Veteran's behavior 
upon his return from Vietnam; however, these accounts do not 
establish the existence of the claimed in-service stressors. 

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims (Court) pointed 
out that corroboration of every detail of a stressor under 
such circumstances, such as the claimant's own personal 
involvement, was not necessary.  See also Suozzi v. Brown, 10 
Vet. App. 307 (1997).  However, in this case, given the 
absence of specific information surrounding the death of the 
fellow soldier, the ambush, shootings, and perimeter defense 
incident, the Board finds that the claimed stressors cannot 
be verified.  

The Board acknowledges that the Veteran was diagnosed with 
PTSD in May 2006; however, "[a]n opinion by a mental heath 
provisional based on a postservice examination of the veteran 
cannot be used to establish the occurrence of a stressor."  
Cohen v. Brown, 10 Vet. App. 128, 145 (1997).  

As the in-service stressors identified by the Veteran have 
not been verified as is necessary to establish a claim for 
PTSD pursuant to 38 C.F.R. § 3.304(f), the Board finds that 
equipoise is not shown, and the benefit of the doubt rule 
does not apply.  As the weight of the evidence is against the 
claim for service connection for PTSD, the Board is unable to 
grant the benefits sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2006 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

With respect to the Dingess requirements, in August 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

In determining whether a medical examination be provided or 
medical opinion obtained, there are four factors to consider: 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing an in-service event, injury, or disease, or 
manifestations during the presumptive period; (3) an 
indication that the disability or symptoms may be associated 
with service; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  

With respect to the third factor, the types of evidence that 
"indicate" that a current disorder "may be associated" 
with service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or 
lacking in specificity to support a decision on the merits, 
or credible evidence of continuity of symptomatology such as 
pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records.  
Further, he was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in July 2009.  

Moreover, the Board finds that an examination is not 
warranted.  Of note, the Board accepts the Veteran's 
diagnosis of PTSD; however, this claim turns on the absence 
of a verified stressor.  Therefore, a remand for an 
examination would have no bearing on the threshold question 
and would unduly delay resolution.

Further, the Board held open the record for an additional 60 
days following the Veteran's hearing, in the event that he 
was able to recall information sufficient to conduct another 
search for verification of his alleged stressors.  He did not 
submit any additional information.  Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for PTSD is denied. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


